                 Case 1:14-cv-07694-LJL-JLC Document 153 Filed 01/30/19 Page 1 of 1

                              KASOWITZ BENSON TORRES                             LLP
                                                   1633 BROADWAY                                ASPEN
                                                                                               ATLANTA
                                            NEW YORK, NEW YORK 10019                          HOUSTON
                                                                                            LOS ANGELES
         KIM CONROY                                (212) 506-1700
                                                                                                MIAMI
DIRECT DIAL: (212) 506-1946
   KCONROY@KASOWITZ.COM                         FAX: (212) 506-1800                            NEWARK
                                                                                           SAN FRANCISCO
                                                                                           SILICON VALLEY
                                                                                           WASHINGTON DC




                                                                      January 30, 2019


         BY ECF

         Honorable James L. Cott
         United States Magistrate Judge
         United States District Court
         Southern District of New York
         500 Pearl Street, Room 21-D
         New York, NY 10007

                  Re:     King, et al. v. Wang et al., Case No. 1:14-cv-07694-JFK-JLC;
                          Wang, et. al. v. King, et. al., Case No. 1:18-cv-08948-JFK-JLC

         Dear Magistrate Judge Cott:

                 We write on behalf of Andrew and Shou Kung Wang in response to Plaintiff Yien Koo
         King’s request for an extension of time to respond to the Wangs’ interrogatories, dated January
         28, 2019. Although Plaintiff’s counsel did not seek our consent to the requested extension, the
         Wangs have no objection to the extension in light of counsel’s representation concerning Ms.
         King’s health. However, given that the responses are long overdue, and that February 2nd is a
         Saturday, we respectfully request that the Court order Plaintiff to serve her responses by email
         (rather than regular mail) so that they are in our possession on February 2, 2019.



                                                                      Respectfully submitted,

                                                                      /s/ Kim Conroy

                                                                      Kim Conroy

         cc:      All counsel of record (by ECF)
